DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 09/16/2021. Claims 1-10 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus, comprising: a processor; an interface; an oxygenation sensor, configured to be positioned proximate an area of skin of a user, the oxygenation sensor further configured to output data indicative of a tissue oxygenation of a body tissue of the user;
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor are configured to perform at least: receive tissue oxygenation data from the oxygenation sensor during an exercise session comprising at least a first portion comprising an intermittent activity; calculate a change in tissue oxygenation as a difference between a current tissue oxygenation value and a previous tissue oxygenation value obtained from the same tissue; calculate a rate of change for the change in tissue oxygenation; based on the rate of change, calculate an estimated time to exhaustion for the user; and based upon the estimated time to exhaustion for the user, causing an output configured to notify the user to alter behavior to result in a different time to actual exhaustion.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving an oxygenation data from an oxygen sensor during an exercise session is insignificant extra-solution activity (mere data gathering). 
The step of calculating a change in tissue oxygenation as a difference between a current tissue oxygenation value and a previous tissue oxygenation value obtained from the same tissue is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of calculating a rate of a change for the change in tissue oxygenation is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of calculating an estimated time of exhaustion is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of providing an output configured to notify the user to alter behavior is insignificant extra-solution activity (mere data gathering). 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor, interface, and non-transitory computer readable medium for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic oxygenation sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as a processor, interface, and non-transitory computer readable medium and generic oxygenation sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic oxygenation sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-10 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 4, and 5, and claims dependent thereof, the rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 2, 3, 4, 5, the claims recite conditions of using the apparatus of claim 1. Because claim 1 is an apparatus claim and claims 2-5 are methods/conditions in which the apparatus is used the claims are not further limiting in relation to the actual apparatus recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5779631 A (cited in the IDS; hereinafter referred to as “Chance”) in view of US 20160120733 A1 (cited in the IDS; hereinafter referred to as “Ishikawa”), and US 20150005911 A1 (cited in the IDS; hereinafter referred to as “Lake”).
Regarding claim 1, Chance, a system for non-invasively determining the oxygenation state of tissue, teaches an apparatus (10, 30, and 40; column 10, lines 41-67, column 11, lines 1-21; Figure 1), comprising:
a processor (40 graphically shows the percentage of oxygen in tissue so must have a processor; Figure 1);
an interface (40; Figure 1);
an oxygenation sensor (10; column 10, lines 41-67, column 11, lines 1-21; Figure 1), configured to be positioned proximate an area of skin of a user (as shown; Figure 1), the oxygenation sensor further configured to output data indicative of a tissue oxygenation of a body tissue of the user (abstract, column 6, lines 45-57);
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor are configured to perform at least (40; Figure 1): 
receive tissue oxygenation data from the oxygenation sensor during an exercise session comprising at least a first portion comprising an intermittent activity (column 10, lines 41-67, column 11, lines 1-21; Figure 1);
calculate a change in tissue oxygenation as a difference between a current tissue oxygenation value and a previous tissue oxygenation value obtained from the same tissue (graphically shows the change in oxygen concentration over the course of the activity (indicating fatigue); column 10, lines 41-67, column 11, lines 1-21; Figure 1; column 6, lines 45-57);
calculate a rate of change for the change in tissue oxygenation (column 6, lines 45-57).
Further Chance states that the device can be monitored by a supervisor to indicated when a user is fatigued (column 12, lines 52-64), but does not explicitly teach calculating an estimated time to exhaustion of the user and sending a notification to the user to alter their behavior to result in a different time till actual exhaustion.  
 Ishikawa, teaches calculating an estimated time to exhaustion based on oxygenation of muscle tissue using a threshold during an activity (paragraphs [0052], [0057]-[0059]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chance, to estimate a time of exhaustion, as taught by Ishikawa, because doing so indicates to the user when they have muscle or tissue fatigue.
Also, Lake, an exercise analysis device, teaches a device with a user interface capable of notifying the user of corrective advice during an exercise (paragraphs [0085]-[0086]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify tissue oximeter that measures for fatigue of Chance, in view of Ishikawa, to notify a user of corrective advice during an exercise, as taught by Lake, because doing so gives the user information as to how to change their exercise routine so as to fatigue less.
Regarding claim 2, Chance, in view of Ishikawa and Lake, teaches wherein the session further comprises a continuous activity and the estimated time to exhaustion is still based on the rate of change (running and walking; paragraph [0052]; as taught by Ishikawa). 
Regarding claim 3, Chance, in view of Ishikawa and Lake, teaches wherein during the session, the user is performing above the user's critical intensity for at least a portion of the session (paragraph [0052]; as taught by Ishikawa).
Regarding claim 4, Chance, in view of Ishikawa and Lake, teaches wherein during the session, the user is performing below the user's specific critical intensity for at least portion of the session (paragraph [0052]; as taught by Ishikawa).
Regarding claim 5, Chance, in view of Ishikawa and Lake, teaches wherein the intermittent activity is a team sport (paragraph [0052]; as taught by Ishikawa).
Regarding claim 7, Chance, in view of Ishikawa and Lake, teaches wherein the body tissue is a muscle that is active during the session (10; as shown in Figures 2-3; as taught by Chance).
Regarding claim 9, Chance, in view of Ishikawa and Lake, teaches wherein the apparatus is configured to be worn on an appendage of the user (10; as shown in Figures 2-3; as taught by Chance).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chance, in view of Ishikawa, Lake, and Roy, as applied to claim 1 above, and further in view of US 20080015424 A1 (cited in the IDS; hereinafter referred to as “Bernreuter”).
Regarding claim 8, Chance, in view of Ishikawa and Lake, does not explicitly teach wherein the tissue oxygenation data comprises data from an inactive muscle. 
However, Bernreuter teaches wherein the tissue oxygenation data comprises data from an inactive muscle (sensor can be worn on a chest during exercise; paragraph [0046]; Figure 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chance, in view of Ishikawa and Lake, to collect data from an inactive muscle, as taught by Bernreuter, because doing so would reduce the amount of noise, as measuring tissue oxygenation from an active muscle may result in motion artifacts adding noise to the signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No.  US 11134890 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the Instant Application is broader than the scope of US 11134890 B2.

Claim 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No.  US 10524728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the Instant Application is broader than the scope of US 10524728 B2.

Conclusion
Claims 6 and 10 are rejected under 35 USC 101; however, the claims present limitations, in combination with the limitations of the claims upon which they depend, that are not found in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792